In a child abuse proceeding pursuant to Family Court Act article 10, the appeals are from (1) an order of the Family Court, Richmond County (Leddy, J.), dated March *73129, 1985, which, after a fact-finding hearing, adjudged that the child in question had been abused by the appellant and (2) a dispositional order of the same court, dated July 2, 1985, which placed the child in the petitioner’s custody for 18 months.
Ordered that the orders are affirmed, without costs or disbursements.
The determination by the Family Court that the appellant had sexually and physically abused his adopted daughter, the subject of this proceeding, is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b]; Matter of Tammie Z., 66 NY2d 1). Where, as here, the hearing court was confronted primarily with issues of credibility, its factual findings must be accorded great weight. On this record, we find no basis upon which to disturb the court’s disposition of the issue (see, Matter of Irene O., 38 NY2d 776, 778; Matter of Kimberly X., 133 AD2d 226, 227). Moreover, the appellant’s claims with respect to the manner in which the hearing was conducted and several of the evidentiary rulings and statements by the Family Court are either without basis in fact or lacking in merit. Bracken, J. P., Fiber, Kooper and Harwood, JJ., concur.